Citation Nr: 1724848	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected traumatic arthritis of the lumbar spine prior to July 22, 2014, and to an evaluation in excess of 20 percent from that date.  

2.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the left shoulder from April 21, 2009.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected traumatic arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from November 1982 to June 1986 and had additional service in the Air National Guard from July 1986 to December 1998.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Vermont.  The Detroit, Michigan RO currently has jurisdiction of the appeal.  The Board remanded the appeal in May 2014 and in September 2016.

During the pendency of the Remand, the claim for service connection for radiculopathy, right lower extremity (previously denied as right leg condition) was granted, effective April 21, 2009, with a 10 percent evaluation under Diagnostic Code (DC) 8520.  38 C.F.R. § 4.124, DC 8520 (sciatic nerve).  The Veteran did not disagree with the 10 percent evaluation assigned effective in April 2009.  The claim for service connection for right leg radiculopathy has been granted, and no claim for service connection for a right leg disability remains on appeal.  

In December 2016, the agency of original jurisdiction (AOJ) advised the Veteran that it had received correspondence, a VA Form 9, requesting withdrawal of the claim for a total disability rating based upon individual unemployability (TDIU).  The AOJ advised the Veteran, and his representative, that the appeal for TDIU had been closed.  Since the claim for TDIU was withdrawn prior to the certification of the issues to the Board, the Board did not regain jurisdiction over that issue, and no further discussion of this issue is required.  

In a November 2016 decision, the RO assigned an additional 10 percent evaluation for radiculopathy, right lower extremity, under DC 8526, effective November 8, 2016.  38 C.F.R. § 4.124, DC 8526 (femoral nerve).  By a facsimile submitted on November 15, 2016, the Veteran stated: "I request an earlier effective date for the increase in the left leg injury secondary to the traumatic arthritis of the lumbar spine.  My original informal claim was submitted on 4-21-2009. . . . Therefore, my effective date should not be November 8th, 2016."  

The Board observes that VA has not granted service connection for "a left leg injury."  It appears that the Veteran may be intending to disagree with the effective date assigned for femoral nerve disability of the right lower extremity.  However, since the statement references the left leg, the Board should not address an issue regarding the right leg.  The Veteran may be seeking service connection for a left lower extremity disability.  However, as the Veteran's statement addresses disagreement only with an effective date assigned for a disability, the Board declines to refer a service connection claim to the RO for further action.  The period allowed for the Veteran to clarify his intent with respect to the November 2016 statement has not yet expired.  The Veteran may, if he wishes to pursue the claim he intended to express in his November 2016 statement, clarify the matter with the AOJ.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2013 by Video Conference.  A transcript of the hearing is associated with the electronic record.  

During the pendency of the Remand of the issues listed on the title page of this decision, the Veteran perfected an appeal of denials of service connection for hearing loss and tinnitus.  The Veteran's August 2016 substantive appeal, submitted following the issuance of a June 2016 statement of the case (SOC) addressing bilateral hearing loss and tinnitus, included a request for a hearing before the Board.  In February 2017, the Veteran requested that the hearing before the Board regarding the appeal for service connection for hearing loss and tinnitus be held by Video Conference.  No Video Conference before the Board on those claims has yet been scheduled.  The Board should not merge the appeals for service connection for hearing loss and tinnitus with the appealed issues listed on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to his June 2013 hearing before the Board, the available medical evidence showed that the Veteran's lumbar spine arthritis was manifested by subjective complaints of pain, flexion to 70 degrees, including after repetitive-use testing, and mild tenderness over the lumbar spine, but Veteran remained independent in self-care and activities of daily living, and he continued to work full-time.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's lumbar spine arthritis was manifested by subjective complaints of pain, pain on motion beginning at 60 degrees with three repetitions of motions, functional loss of the ability to run, and functional limitation of such activities as prolonged standing, lifting, carrying, bending, stooping, or climbing steps as of the June 11, 2013 Board Video Conference hearing.  

3.  During the pendency of this claim, the Veteran's left shoulder disability has been manifested by forward flexion above shoulder height, by pain on motion, and by limitation of the ability to lift and carry with the left arm, but not by limitation of motion to 25 degrees or functional limitation approximating such disability.  

4.  During the pendency of this claim, the Veteran's right hip disability has been manifested by pain on motion of the hip, with functional limitation of the right leg in lifting and carrying, but the right hip disability is not manifested by a compensable limitation of motion or inability to perform an activity of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a back disability, but no higher evaluation, are met effective June 1, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5237-5242 (2016). 

2.  The criteria for an evaluation in excess of 20 percent evaluation for left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 5201-5204 (2016). 

3.  The criteria for an evaluation in excess of 10 percent evaluation for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5251-5255 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased evaluations for back, left shoulder, and right hip disabilities.

Duties to Notify and Assist

VA has duties to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, notice regarding the criteria for substantiating claims for increased ratings for the service-connected disabilities addressed in this appeal was provided in a letter issued in May 2009.  No further notice is required.  

Concerning the duty to assist, the record reflects that the Veteran was afforded VA examinations.  VA clinical records are associated with the electronic record.  The Veteran was afforded numerous opportunities to identify non-VA evidence, and all evidence identified by the Veteran has been obtained.  Records were requested from the Social Security Administration, but no records for the Veteran were located.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein that have not been sought. 

The Veteran had an opportunity to set forth his contentions before the Board at a Video Conference hearing before the undersigned in June 2013.  The Veteran testified, in pertinent part, that portions of an October 2009 VA examination were missing.  The Board directed that an attempt to locate those records be conducted.  All available VA clinical records have been obtained and associated with the electronic record.  Further attempts to obtain the records are not required.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The AOJ has substantially complied with the previous remand directives, so no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The duties to notify and duty to assist have been satisfied.  

Claims for increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is a guide in the evaluation of disability resulting from all types of diseases and injuries resulting from or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Arthritis is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  

1.  Claim for increased evaluations, lumbar spine disability 

Degenerative joint disease of the spine is evaluated under the General Rating Formula for Diseases or Injuries of the Spine.  Degenerative arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, DC 5237 (lumbar or cervical strain), DC 5242 (degenerative arthritis, with DC 5003), or DC 5243 (intervertebral disc syndrome (IVDS)). 

A 10 percent rating is assigned for arthritis of the spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour, and in other instances not alleged in this case, such as vertebral body fracture.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis. 38 C.F.R. § 4.71a, DCs 5235-5243.

IVDS is evaluated based on incapacitating episodes, with higher ratings for greater durations of incapacitation.  38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

Following the Veteran's December 1998 service discharge, service connection for L5-S1 traumatic arthritis with mild disk space was granted in a November 1999 rating decision.  The Board notes the representative's contention, in the May 2017 Informal Hearing Presentation, that the 1999 VA examination did not measure back flexion and that the examination request is missing.  This contention is not relevant to the claim on appeal.  At his hearing in 2013, the Veteran also contended that portions of an October 2009 VA examination were missing.  Attempts to locate those records have been unsuccessful.

In his April 2009 claim for an increased evaluation, the Veteran contended that his service-connected lumbar spine disability had worsened.  The Board notes that there is no VA clinical evidence during the year prior to the April 2009 claim.  Private clinical records dated in 2003 and 2004 provide no information related to the Veteran's service-connected back, hip, or shoulder disabilities.  

At his October 2009 VA examination, the Veteran reported that low back pain increased with certain activities.  He was unable to sit or stand more than half an hour, unable to "handle" weights of more than 10 pounds, and unable to walk more than 1/4 mile or climb more than one flight of stairs at a stretch.  He reported increased pain during cold weather and rainy weather.  The Veteran denied frequent sick leave usage, being off work, or immobilization or hospitalization due to low back pain.  He reported that he was working as a "fleet manager."  Previously, he worked as a police officer and then in security.  He denied any major incapacitating episodes or flare-ups, but he was not participating in golf or sports for the last two   years.  He denied treatment by a physician for back pain for the last several years.  

Objectively, minimal tenderness was noted over the lumbar spine.  There was no paraspinal spasm.  Lumbar spine alignment was normal.  The Veteran's forward flexion was to 70 degrees and extension was to 20 degrees.  The examiner described the Veteran's repetitive movements as "normal" and "not painful."  Straight leg raising was to 80 degrees on both sides.  The Veteran had normal coordination.  There was no atrophy or wasting of the muscles.  Muscle power and gait were normal.  The Veteran did not use a back brace.  

The Veteran submitted a private clinical record which discloses that he was treated for thoracolumbar myositis and thoracolumbar spasm in August 2010.  An August 2010 one-page Adult Visit report signed by KK, DO, reflects that the Veteran reported increased lower back pain for the past two weeks.  Naprosyn was prescribed and use of moist heat was recommended.  See Medical Treatment Records, Non-Government Facility, received July 24, 2013, at page 20.  

At his June 11, 2013 Video Conference hearing before the Board, the Veteran testified that he had not sought medical evaluation or treatment for his back pain in the past year.  He testified to complaints of pain, with pain causing him to wake up at night.  He testified that motion of the back was painful, and increased with activity.

The Veteran sought private evaluation of his ability to work on July 1, 2013.  The Veteran was unable to transfer shapes made from plexiglass from shoulder level to below the waist requiring bending or stooping.  He was able to sit in a chair for 45 minutes.  The Certified Functional Capacity Evaluator determined that the Veteran was unable to perform work which required 10 minutes or more daily of bending, stooping, crouching, twisting, reaching overhead, pushing, pulling, or lifting and carrying.  

An unsigned thoracolumbar disability benefits questionnaire, apparently completed at the time of a private June 2013 examination, found that the Veteran's forward flexion was to 45 degrees, with pain beginning at 15 degrees, and extensiom to 15 degrees, with pain beginning at 5 degrees.  The Veteran reported muscle stiffness and the examiner found muscle spasm after the Veteran attempted repetitions of motions.  The Veteran was specifically advised, in the May 2014 Remand, that the report was not signed by a provider and could not be considered credible evidence unless signed by the provider who filled out the form.  The Board is unable to locate a signed copy of this report.  

The report of a July 2014 VA examination discloses that the Veteran reported constant back pain.  He was unable to play golf as a result of back pain. He reported flare-ups.  Forward flexion of the back was to 60 degrees, with evidence of painful motion beginning at 60 degrees.  Extension was to 15 degrees, with painful motion beginning at 15 degrees.  The Veteran was able to perform three repetitions with no change in forward flexion (60 degrees).  Extension improved to 20 degrees following three repetitions of motion.  The Veteran had localized tenderness to palpation about the lumbar spine and in the lumbar spine region. He had muscle spasm and demonstrated guarding of the thoracolumbar spine, without abnormal gait or abnormal spinal contour. 

The examiner who conducted a September 2016 VA examination assigned a diagnosis of degenerative disease of the lumbosacral spine.  The Veteran reported constant back pain, at a level 8 on a scale from 1 to 10.  Objectively, forward flexion was to 70 degrees, with extension to 15 degrees.  There was no change in the range with three repetitions of motion.  There was no evidence that the Veteran had pain with weightbearing.  There was no objective evidence of localized tenderness or pain on palpation of the thoracolumbar spine.  The examiner concluded that the Veteran did not have IVDS.  The examiner opined that the pain noted during the examination did not result in or cause functional loss other than problems with lifting and carrying.  The Veteran had not seen a physician within the past year for his back disability.  

The evidence prior to June 11, 2013 establishes that the Veteran initially worked as a police officer after his separation from full-time service.  The Veteran then worked full-time as a fleet manager.  The record does not disclose the Veteran's duties in that job.  The Veteran apparently next worked as a custodian in a school.  At the time of the July 1, 2013 Functional Capacity Examination, the Veteran stated he had sedentary employment, but the report did not identify the Veteran's job title or duties.  

The Veteran's June 2013 testimony before the Board establishes that the Veteran did not seek regular medical treatment for back pain.  The Veteran testified that he did not seek VA treatment of his back after the October 2009 VA examination.  The Veteran testified that he sought no private treatment for his back except as reflected in the August 2010 private records (two pages) associated with the claims file.  Those clinical records fail to disclose any notation regarding the Veteran's range of motion.  

The October 2009 VA examination reflects that the Veteran had 70 degrees of forward flexion, 20 degrees of extension, and combined range of motion in excess of nearly 200 degrees.  The Veteran's October 2009 range of motion of the thoracolumbar spine is compensable, since he did not have flexion in excess of 85 degrees or combined motion in excess of 235 degrees, but there is no indication that his motion was so limited as to approximate 60 degrees or less of flexion or less than 120 degrees of combined motion.  

The August 2010 private clinical notes reflect that the Veteran had a flare-up of pain, but include no notation that the Veteran's flexion was limited to 60 degrees or less.  The recommended treatment, moist heat, and prescribed medication, Naprosyn (naproxen, sold under the brand name Aleve, a nonsteroidal antiinflammatory) suggest that the objective symptoms observed by the provider in August 2010 were no more than mild in severity.  

The August 2010 clinical evidence provides no objective evidence of a significant increase in functional loss or limitation of motion, as compared to the October 2009 VA examination.  In contrast, the July 1, 2013 private Functional Capacity Evaluation (FCE) provides significant evidence that the Veteran's back pain had increased in severity and resulted in increased functional limitations as compared to the limitations shown in the October 2009 VA examination.  The portion of the FCE signed by a provider does not include a specific measurement of the Veteran's forward flexion or other measurement of spinal motion.  Nevertheless, the credible portion of that evaluation demonstrated objective functional loss of tasks necessary for manual labor, including walking up steps, bending, stooping, and twisting.  The credible portion of the private evidence more closely approximates a 20 percent evaluation based on limitation of motion of the lumbar spine.  

In his June 2013 testimony, the Veteran testified to his belief that his back disability had worsened, although the Veteran noted that he was still working full-time, but at a sedentary job.  The July 2013 FCE finding were consistent with the Veteran did not identify any limitation of his ability to perform full-time sedentary work, to attend to his own self-care without assistance, or any other limitation more severe than as described in the 2009 VA examination report during the period prior to July 1, 2013.  The Veteran's testimony reveals that although he reports constant back pain, he has not identified any activity of daily living or a sedentary employment that he is unable to perform, although he is unable to participate in sports or perform heavy manual labor.  

The RO granted a 20 percent evaluation for the Veteran's lumbar disability, from July 22, 2014, the date of a VA examination which disclosed that the Veteran's forward flexion was limited to 60 degrees or less, but remained in excess of 30 degrees.  The Board agrees with the 20 percent rating assigned following the July 2014 VA examination, but finds that the increased severity of lumbar disability was factually ascertainable as of the July 1, 2013 private examination.  

The Veteran noted, both in his June 2013 testimony before the Board and at the July 2013 private examination, that he had not consulted a physician or other health care provider regarding back pain in the year prior to the July 2013 FCE.  Thus, the date of onset of increased severity of the Veteran's lumbar disability was not medically or factually ascertainable in the year prior to the July 1, 2013 FCE.  That is the earliest date on which the increased evaluation from 10 percent to 20 percent may be applied for the Veteran's lumbar disability.

In its September 2016 Remand, the Board directed that the Veteran be afforded VA examination which measured functional loss due to pain in both active and passive motion and with and without weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's 2016 VA examination disclosed an increase in the Veteran's measured forward flexion, to 70 degrees.  The November 2016 VA examination found that active and passive ranges of motion were the same and that there was no change in the range of motion on three repetitions.  

Despite the slight improvement on measurement of forward flexion, the AOJ left in place the 20 percent evaluation assigned for the Veteran's lumbar disability.  The Board does not disagree with the continuation of the 20 percent evaluation for lumbar disability.  However, the evidence does not reflect that the Veteran's lumbar flexion was limited to 30 degrees or less, so as to warrant an evaluation in excess of 20 percent, at any time during the appeal period.  Evaluation of pain on active and passive motion and with weightbearing in 2016 disclosed no sign or symptom of lumbar disability not already noted on prior examinations.  

The VA examination reports establish that a diagnosis of IVDS has not been assigned, so a higher evaluation under DC 5243 is not applicable.  

The Board notes that the Veteran has contended that he is entitled to higher evaluations for lumbar disability because he has radiculopathy, that is, nerve disability in the right lower extremity.  As noted in the Introduction, above, the Veteran has been granted separate, compensable evaluations for disability of the sciatic nerve and of the femoral nerve.  38 C.F.R. § 4.124a.  The evidence does not disclose that the Veteran has any other neurologic disability which has not been separately rated.  Thus, the Veteran's neurologic disability of the right leg cannot serve as a factual basis for an increased rating for lumbar disability under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.14 (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes is to be avoided).

The Board has considered whether the Veteran met the criteria for an evaluation in excess of 10 percent prior to July 1, 2013, or for a 20 percent evaluation at any time after that date, during any portion, or stage, of the appeal.  There is no factually ascertainable evidence that the Veteran met any criterion for an evaluation in excess of the 10 percent rating assigned for lumbar disability prior to July 1, 2013, or for an evaluation in excess of 20 percent from that date.  The preponderance of the evidence is against any further increase in the evaluations assigned for lumbar disability.  

2.  Claim for increased evaluation, left shoulder disability 

VA regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

Disabilities and injuries of the shoulder are evaluated under DC 5200 to 5203.  38 C.F.R. § 4.71(a).  DC 5200 is used to evaluate ankylosis.  The evidence establishes that the Veteran has motion at the left shoulder joint, so an evaluation based on ankylosis is not applicable.  Under DC 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Under DC 5202, a 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of all arm movement, or malunion of the shoulder and arm with marked or moderate deformity.  Under DC 5203, a 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for both the major arm, and the minor arm.  The evidence establishes that the Veteran has no injury to or disability of the clavicle or scapula, so no further discussion of DC 5203 is required.  

The evidence establishes the Veteran is right-handed, so his left shoulder disability is rated for impairment of the minor upper extremity. 

At his October 2009 VA examination, the Veteran reported that he did not undergo any intraarticular injections or joint surgeries after his 1999 service separation.  He reported constant daily left shoulder pain.  The pain would increase with activities like raising the arm above the shoulder level or lifting a weight of more than 10 pounds with the left hand.  The Veteran did not use a brace or sling.  He denied restriction of daily routine simple activities and usual duties of his occupation.  He continued to work full-time.  The Veteran denied frequent sick leave usage or being off work due to left shoulder pains.  

Objectively, the left shoulder joint revealed no obvious swelling, redness, warmth, or crepitus.  There was no obvious deformity or drooping.  A surgical scar measuring about 5.5 inches by 0.2 inches was present.  Left shoulder abduction was limited to 110 degrees.  Adduction was to 30 degrees, with forward elevation of 130 degrees, internal rotation of 40 degrees, and extension of 60 degrees on both passive and active range of motion.  There was no obvious wasting or atrophy of the muscles around the joint.  Muscle power was normal.  Radiologic examination disclosed "significant narrowing" of the glenohumeral joint, with osteophyte changes and articular surface irregularity.  The acromioclavicular joint was normal.

At a private July 2013 Functional Capacity Examination (FCE), the Veteran used his dominant (right) arm to transfer shapes between panels.  After the test, the Veteran reported an increase in left shoulder pain, even though the left arm was not used for the transfers.  The Veteran was able to lift a light (10-pound) weight with both hands, but left shoulder pain increased, requiring discontinuance of the activity.  He was unable to pull a sled while grasping the handle with both hands.  During the manual testing, the Veteran's left shoulder pain increased from a level 6 to a level 8 on a scale from 1 to 10.  

At July 2014 VA examination, the Veteran reported that flare-ups impacted the function of the left shoulder.  He stated that he had "no strength" in the left arm.  He was unable to raise the left arm for more than 10 seconds.  Objectively, left shoulder flexion was painful at 100 degrees and ended at 90 degrees.  He had pain on abduction at 100 degrees, and was able to perform three repetitions.  Pain began at 95 degrees after repetitions.  The Veteran demonstrated weakened movement and localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the left shoulder.  Muscle strength was described as 4/5.  

Hawkins' impingement test and the empty-can test (abduct arm to 90 degrees and forward flex 30 degrees) were positive on the left side.  The external rotation/infraspinatus strength test and lift-off subscapularis test were positive on the left side.  The examiner noted that the Veteran had a history of mechanical symptoms, such as clicking.  

Flexion was measured as 120 degrees.  Abduction was to 100 degrees, external rotation was from 0 degrees to 65 degrees, and internal rotation was from 0 degrees to 70 degrees.  Functional loss was identified as difficulty lifting objects with the left hand.  

The November 2016 VA examination disclosed flexion to 120 degrees, abduction to 100 degrees, external rotation was from 0 degrees to 65 degrees, and internal rotation was from 0 degrees to 70 degrees.  The examiner stated that the Veteran had pain on use, but that the Veteran's pain did not result in additional functional loss.  Range of motion was not reduced after repetitive testing.  Active and passive ranges of motion were the same.  The Veteran's functional loss was identified as difficulty lifting objects with the left hand.  

The Veteran's left shoulder disability is evaluated as 20 percent disabling, under DCs 5010 (used to evaluate traumatic arthritis) and 5201.  At his June 2013 hearing before the Board, the Veteran testified that his left shoulder disability prevented him from doing such activities as raising his left shoulder above his head for more than a minute.  June 2013 Video Conference Board hearing, Transcript at 5.  However, the 20 percent rating assigned for the Veteran's left shoulder disability encompasses disability due to limitation of forward flexion of the minor arm to shoulder level.  Thus, the Veteran's testimony that he is essentially unable to raise his left hand above his head for more than a brief time establishes that the Veteran has less disability of forward flexion than the assigned rating contemplates.

The next higher rating under DC 5201, a 30 percent evaluation for disability of the minor arm, contemplates limitation of motion of the arm to 25 degrees from the side of the body.  This limitation is so significant that it would tend to interfere with at least some activities of daily living, and would essentially confine the Veteran to driving with one hand.  The Veteran has not identified any such limitation of use of the left arm.  Thus, the Veteran's diminished ability to lift and carry with the left hand does not approximate a 30 percent evaluation for the minor arm.  

The 2016 VA examination, consistent with the 2013 and 2014 examinations, identified that the Veteran has difficulty carrying an object of more than minimal weight in his left hand.  The examinations consistently disclose that the Veteran has no muscle atrophy of the muscles of the left arm and his muscle strength remains at least at 4 or greater on a muscle strength scale from 1 to 5.  The Veteran does manifest increased fatigability of the left arm.  

The Board finds it significant that the Veteran has continued to work throughout the pendency of this appeal.  The Veteran has consistently stated that he did not use sick leave or miss work as a result of his service-connected left shoulder disability.  Since a 20 percent evaluation is in effect, but the Veteran has not lost a corresponding amount of time from his employment, the assigned disability rating appears adequate to address occupational impairment.  

In this case, however, each examination has disclosed that the Veteran has more than 90 degrees of forward flexion of the left arm, with pain starting at 95 degrees (just above shoulder level) on repetitive motion.  Evaluation under DC 5201 is predicated on loss of motion.  The Veteran does not meet the criterion for a 20 percent evaluation for left shoulder disability based solely on limitation of motion. 
See 38 C.F.R. § 4.71a, DC 5201.
 
However, In this case, the Veteran's disability evaluation is also based on DC 5010, which provides the criteria for evaluating disability due to traumatic arthritis.  DC 5010 encompasses such symptoms as pain and fatigability or weakness of muscles related to the affected joint.  Limitations on the Veteran's ability to lift and carry objects using the left upper extremity are encompassed in the evaluation assigned under DC 5010, which is hyphenated with DC 5201 in this case.  

The Board has considered whether an evaluation in excess of 20 percent would be available under other appropriate Diagnostic Codes.  The Board notes that a noncompensable evaluation is in effect for the surgical scar on the left shoulder under DC 7805.  The medical evidence does not identify any symptom of left upper extremity disability that is not addressed in DCs 5010, 5201, or 7805.  No other Diagnostic Code is potentially applicable to warrant a higher rating for the Veteran's left shoulder disability.

By a great preponderance, the evidence in this case is unfavorable to assignment of an evaluation in excess of 20 percent for left shoulder disability.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The appeal for a higher disability evaluation is denied.   

3.  Claim for increased evaluation, right hip disability 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Under DC 5252, ratings for limitation of flexion of the thigh are assigned as follows: flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees is 20 percent disabling; flexion limited to 20 degrees warrants a 30 percent evaluation; flexion limited to 10 degrees is 40 percent disabling.  38 C.F.R. § 4.71a, DC 5252.

Under DC 5253, where there is limitation of rotation of the thigh to the point that the claimant cannot toe-out more than 15 degrees, a 10 percent evaluation is assigned.  A 10 percent rating is also assigned where there is limitation of abduction to the point at which the claimant cannot cross his legs.  A 20 percent rating is assigned where there is limitation of abduction of the thigh, if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253. 

DCs 5254 and 5255 provide criteria for evaluating hip flail joint, impairment of the femur, a fracture of the shaft of the femur or anatomical neck of the hip, with nonunion or loose motion (spiral or oblique fracture), and for malunion of the femur with moderate or slight knee or hip disability.  The detailed evidence set forth below discloses no medical findings that disability evaluated under DC 5254 or 5255 is present in this case, and no further discussion of those Diagnostic Codes is required.  

At the October 2009 VA examination, the Veteran reported constant right hip pain.  He reported an occasional popping sensation of the right hip joint.  Right hip pain was increased by such activities as prolonged standing (more than one hour) or prolonged walking (more than 1/4 mile at a stretch).  He denied restriction of daily routine activities or the usual duties of his occupation.  He worked full-time, and denied frequent sick leave usage or being off work due to right hip pain.  

Objectively, the examiner found no obvious swelling, tenderness, redness, or crepitus.  Both lower extremities were the same length.  Right hip joint abduction was measured as 30 degrees.  Adduction was to 20 degrees, with forward flexion to 100 degrees, extension to 20 degrees, and internal rotation 30 degrees.  The motions were not painful.  Repetitive movements were not painful and the range of motion was unchanged.  

July 2013 private examination disclosed that the Veteran complained of right hip pain after sitting for 45 minutes, after transferring Plexiglas objects from one level to a higher level, right hip pain with step-climbing, as well as on tasks requiring pushing or pulling.

The report of a July 2014 VA examination reflects that the Veteran reported flare-ups of pain, during which he had to "sit and rest" twice a week.  Measured flexion was to 100 degrees; after repetition, flexion was to 95 degrees, with pain beginning at 90 degrees.  Extension ended at 5 degrees, with no objective pain.  The Veteran had abduction beyond 10 degrees and was able to cross his legs.  With repetitive-use testing, the Veteran manifested weakened movement and pain on movement.  The greater trochanteric bursa was tender to palpation.  

On VA examination in November 2016, the Veteran had hip flexion to 110 degrees, extension to 25 degrees, abduction to 35 degrees, adduction to 20 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees, essentially consistent with the 2014 VA examination findings.  The Veteran had no increase in pain with weightbearing, or repetitive use testing, but did have pain on all ranges of motion.  The primary functional loss identified by the examiner was that the Veteran would have difficulty with lifting and carrying as a result of hip disability.  

The Veteran's hip disability is evaluated under DCs 5010 and 5251.  DC 5251 provides a compensable evaluation.  That DC provides a compensable evaluation if thigh extension is limited to 5 degrees.  The Veteran's extension was beyond 5 degrees at each VA examination, so the Veteran did not meet this criterion for a compensable rating at any time during the appeal period.  

DC 5252 provides a 10 percent evaluation if flexion is limited to 45 degrees.  The Veteran's hip flexion in 2016 was measured as 110 degrees, as compared to 100 degrees in 2014, 95 degrees after repetitive testing, with pain beginning at 90 degrees in 2014.  The Veteran's abduction, adduction, and rotation were not so limited as to warrant a compensable evaluation at any VA examination.  The assignment of a 10 percent rating for the Veteran's hip disability is warranted on the basis of pain on motion and functional loss, including functional losses identified at the November 2016 VA examination.  See DC 5010.

Following the October 2009 VA examination, the AOJ continued the assignment of the 10 percent evaluation initially assigned in 1999, but denied a rating in excess of 10 percent.  The Board agrees that the Veteran's pain on motion and functional loss due to right hip disability warrants continuance of the 10 percent evaluation.  The Board also agrees that the medical evidence does not identify any symptom or functional loss which would warrant an evaluation in excess of 10 percent or an additional compensable rating for right hip disability.   

The 2016 VA examination, consistent with prior VA examinations, disclosed that the Veteran had right hip pain with motion of the hip, but that the Veteran had no increase in pain with weightbearing or repetitive-use testing, and had no atrophy of muscles in the right leg and no loss of right leg muscle strength.  The Veteran did not identify any routine activity of daily living that he was unable to perform independently as a result of service-connected right hip pain.  He did not identify any aspect of employment during the pendency of this appeal, apparently in a sedentary job, that he was unable to perform as a result of right hip pain.  
The preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for right hip disability at any time during the pendency of this appeal.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The appeal is denied.   


ORDER

The appeal for an evaluation in excess of 10 percent for lumbar disability prior to July 1, 2013, is denied.

The appeal for an increase from a 10 percent evaluation to a 20 percent evaluation for lumbar disability is granted as of July 1, 2013, but no earlier; the appeal is granted to this extent only.

The appeal for an increased evaluation in excess of 20 percent for lumbar disability from July 1, 2013, is denied.

The appeal for an increased evaluation in excess of 20 percent for left shoulder disability is denied.

The appeal for an increased evaluation in excess of 10 percent for right hip disability is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


